IN THE
                         TENTH COURT OF APPEALS

                                No. 10-08-00398-CR

ERIK DONNELLY,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                          From the 249th District Court
                             Johnson County, Texas
                             Trial Court No. F41816


                          MEMORANDUM OPINION


      Pursuant to a plea bargain, Erik Donnelly pleaded guilty to two counts of

aggravated sexual assault of a child younger than fourteen years old and was placed on

deferred adjudication community supervision for ten years.         Approximately three

months later, the State filed a motion to proceed with an adjudication of guilt. Donnelly

pleaded true to the allegations, and the trial court adjudicated his guilt and sentenced

him to life imprisonment. In his sole issue, Donnelly contends that the trial court

abused its discretion in sentencing him to a term of life imprisonment.
        To preserve a complaint for appellate review, a party must present a timely

request, objection, or motion stating the specific grounds for the ruling desired. TEX. R.

APP. P. 33.1(a). Here, Donnelly did not object to his sentence at the time it was imposed,

nor did he file a motion for new trial.      Therefore, Donnelly did not preserve his

complaint for review. See Trevino v. State, 174 S.W.3d 925, 927-28 (Tex. App.—Corpus

Christi 2005, pet. ref’d).

        Nevertheless, aggravated sexual assault of a child younger than fourteen years

old is a first-degree felony. TEX. PEN. CODE ANN. § 22.021(e) (Vernon Supp. 2010). The

punishment for an individual adjudged guilty of a first-degree felony is imprisonment

“for life or for any term of not more than 99 years or less than 5 years.” Id. § 12.32(a)

(Vernon Supp. 2010). Donnelly’s sentence of life imprisonment is within the statutory

range for the offense, and punishment that is assessed within the statutory range for the

offense is generally not subject to challenge for excessiveness. Kim v. State, 283 S.W.3d
473, 475 (Tex. App.—Fort Worth 2009, pet. ref’d); see Jordan v. State, 495 S.W.2d 949, 952

(Tex. Crim. App. 1973). Thus, the trial court did not abuse its discretion by imposing its

sentence.

        Donnelly also complains within his sole issue that the trial court erroneously

allowed the State to present evidence of various extraneous offenses, but Donnelly did

not preserve this complaint for appeal. The record reflects that Donnelly did not object

to the evidence as being inadmissible extraneous offenses when it was admitted. See

TEX. R. APP. P. 33.1(a).



Donnelly v. State                                                                   Page 2
        Based on the foregoing, we overrule Donnelly’s sole issue and affirm the trial

court’s judgment.



                                               REX D. DAVIS
                                               Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Affirmed
Opinion delivered and filed October 27, 2010
Do not publish
[CRPM]




Donnelly v. State                                                               Page 3